PER CURIAM:
Carl Robert Christy appeals the district court’s order denying his former Fed. R.Crim.P. 35(a) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Christy, No. CR-89-9 (E.D.N.C. filed May 23, 2005 & entered May 24, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED